   Case 4:20-cv-00783-P Document 15 Filed 11/19/20               Page 1 of 4 PageID 272



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

EDWIN HORTON WITHERSPOON JR.,§
                   Petitioner, §
                               §
VS.                            §                    Civil Action No. 4:20-CV-783-P
                               §
BILL WAYBOURN, Sheriff,        §
Tarrant County, Texas,         §
                   Respondent. §

                                 OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus under 28 U.S.C. § 2241 filed

by Petitioner, Edwin Horton Witherspoon Jr., a state pretrial detainee confined in the Tarrant

County jail, against Bill Waybourn, sheriff of Tarrant County, Texas, Respondent. After

considering the pleadings and relief sought by Petitioner, the Court has concluded that the

petition should be dismissed without prejudice on exhaustion grounds.

I. BACKGROUND

       Petitioner is a pretrial detainee awaiting trial on criminal charges in Tarrant County,

Texas, Case Nos. 1604557D, 1604567D, and 1618514D.1 Pet. 1-2, 60-63,2 ECF No. 1.

Petitioner raises the following four grounds for relief, verbatim:

       (1)       Was there an unconstitutional denial of the right to a speedy trial and
                 a petition thereafter to dismiss on that denial which is a fundamental


       1
         The Tarrant County Sheriff’s Office website indicates that Petitioner is also confined
subject to a parole violation hold. See Tarrant County, Texas, Inmate Search,
https://inmatesearch.tarrantcounty.com/Home/Details (last visited November 19, 2020).
       2
           The pagination in the ECF header is used.
   Case 4:20-cv-00783-P Document 15 Filed 11/19/20             Page 2 of 4 PageID 273



              constitutional right;

       (2)    Was there an unconstitutional denial of the right to an examing [sic]
              trial when the Honorable Michael Thomas didn’t grant the request thus
              denying a fundamental constitutional right;

       (3)    Was there an unconstitutional denial of the right to discovery and full
              disclosure when the Honorable Michael Thomas denied Petitioner’s
              request thus denying a fundamental constitutional right;

       (4)    Was there an unconstitutional denial of the right for reduction of bail
              when the Honorable Michael Thomas denied or ignored the request
              thus denying a fundamental constitutional right.

Pet. 7-8, ECF No. 1.

       Respondent asserts that the Court lacks subject matter jurisdiction over the petition

because Petitioner has failed to exhaust his state-court remedies as to the grounds raised.

Resp’t’s Resp. 1, ECF No. 8.

II. DISCUSSION

       A state pretrial detainee may raise constitutional claims in a federal habeas-corpus

proceeding under § 2241 by satisfying two requirements. First, he must be in custody. See

28 U.S.C. § 2241(c); Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987). It is

undisputed that Petitioner is “in custody” for purposes of § 2241.

       Second, he must have exhausted his available state remedies. See Dickerson, 816 F.2d

at 224. State remedies are ordinarily not considered exhausted so long as the petitioner may

effectively present his claims to the state courts by any currently available and adequate

procedure. Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 489 (1973). Typically, in order


                                             2
   Case 4:20-cv-00783-P Document 15 Filed 11/19/20              Page 3 of 4 PageID 274



to exhaust, a petitioner must fairly apprise the highest state court of the federal rights that

were allegedly violated. See Deters v. Collins, 985 F.2d 789, 795 (5th Cir. 1993); Richardson

v. Procunier, 762 F.2d 429, 432 (5th Cir. 1985). In Texas, this requires that the claims be

presented to the Texas Court of Criminal Appeals by way of either a petition for discretionary

review, either from conviction itself or, as here, from the disposition of a pre-conviction

application for writ of habeas corpus, or post-conviction writ of habeas corpus in a

procedurally correct manner. See Deters, 985 F.2d at 795; Procunier, 762 F.2d at 432; see

also Sones v. Hargett, 61 F.3d 410, 415 (5th Cir. 1995) (exhaustion of state remedies may

be accomplished either directly or collaterally). A petitioner may be excused from the

exhaustion requirement only if he can show “exceptional circumstances of peculiar urgency.”

Deters, 985 F.2d at 795. Absent such circumstances, a pretrial detainee may not adjudicate

the merits of a constitutional claim(s) before a judgment of conviction has been entered by

a state court. Braden, 410 U.S. at 489. “Derailing of pending state proceedings by an attempt

to litigate constitutional defenses prematurely in federal court” is not allowed. Id. at 493.

       Petitioner has not fairly presented the substance of his federal claims to the Texas

Court of Criminal Appeals by way of a properly filed pre-conviction application for writ of

habeas corpus. Instead, he sought leave to file an original application for writ of habeas

corpus in the Texas Court of Criminal Appeals, which was denied, and filed a pro se writ of

habeas corpus with the state district clerk’s office on August 26, 2020, which remains

pending in the trial court at this time. Resp’t’s Resp. 13, 51, 76, ECF No. 8. As such, the


                                              3
   Case 4:20-cv-00783-P Document 15 Filed 11/19/20             Page 4 of 4 PageID 275



state’s highest court has not yet been afforded a fair opportunity to consider and rule on the

merits of Petitioner’s claims. Consequently, absent “exceptional circumstances,” such

showing not having been demonstrated by Petitioner, federal-court interference in the normal

functioning of the state’s criminal processes at this juncture is unwarranted. Therefore, this

Court should, and will, abstain from considering Petitioner’s claims out of deference to the

state courts.

       In summary, Petitioner has not satisfied the exhaustion requirement or shown that he

should be excused from the exhaustion requirement by demonstrating exceptional

circumstances warranting federal intrusion at this time. Petitioner must first pursue his

available state-court remedies through completion before seeking relief under § 2241.

Accordingly, dismissal of this petition for failure to exhaust state remedies is appropriate.

III. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus

under 28 U.S.C. § 2241 is DISMISSED without prejudice for failure to exhaust state-court

remedies. Further, for the reasons discussed, a certificate of appealability is denied.

       SO ORDERED on this 19th day of November, 2020.




                           Mark T. Pittman
                           UNITED STATES DISTRICT JUDGE



                                              4
